DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

1.	Claims 1-25 are  rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
2.	Claim 1 recites the limitation "the plurality of first color LEDs ".  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 has antecedent basis for the limitation " a plurality of first color micro light emitting diodes (LEDs)".
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 2, 5, 8, 10, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2017/0207281 Hack et al.
3.	Referring to claim 1, Hack et al. teaches a display panel, comprising: a first substrate having a plurality of pixel zones arranged in an array form; a plurality of first color micro light emitting diodes (LEDs) , (Figures 39 & 40 Labelled B), each of the plurality of first color LEDs, (Figures 39 & 40 Labelled B), having a first light emitting surface facing to a display direction; a plurality of second color LEDs, (Figures 39 & 40 Labelled R), each of the plurality of second color LEDs having a second light emitting surface, (Figures 39 & 40 Labelled R), facing to the display direction, wherein each of the plurality of pixel zones is provided with one of the plurality of first color micro LEDs, (Figures 39 & 40 Labelled B), and one of the plurality of second color LEDs, (Figures 39 & 40 Labelled R); and a shading layer, (Figures 39 & 40 Shown as upper data lines above areas B & R), disposed in the plurality of pixel zones, wherein the shading layer, (Figures 39 & 40 Shown as upper data lines above areas B & R), overlaps part of the first light emitting surface, (Figures 39 & 40 Labelled B), and part of the second light emitting surface, (Figures 39 & 40 Labelled R), in the display direction.
4. 	Referring to claim 2, Hack et al. teaches a display panel according to claim 1, wherein an area of the first light emitting surface, (Figures 39 & 40 Labelled B), is larger than an area of the second light emitting surface, (Figures 39 & 40 Labelled R).
5. 	Referring to claim 5, Hack et al. teaches a display panel according to claim 1, further comprising: a plurality of third color LEDs, (Figures 39 & 40 Labelled G), each of the plurality of third color LEDs having a third light emitting surface, (Figures 39 & 40 Labelled G), facing to the display direction, wherein each of the plurality of pixel zones is provided with one of the 
6. 	Referring to claim 8, Hack et al. teaches a display panel according to claim 5, wherein an area of the first light emitting surface, (Figures 39 & 40 Labelled B), is larger than an area of the second light emitting surface, (Figures 39 & 40 Labelled R), and the area of the second light emitting surface, (Figures 39 & 40 Labelled R), is larger than or equal than an area of the third light emitting surface, (Figures 39 & 40 Labelled G).
7. 	Referring to claim 10, Hack et al. teaches a display panel according to claim 1, wherein an area of the first light emitting surface, (Figures 39 & 40 Labelled B), exposed by the shading layer, (Figures 39 & 40 Shown as upper data lines above areas B, R, & G), is larger than an area of the second light emitting surface, (Figures 39 & 40 Labelled R), exposed by the shading layer.
8. 	Referring to claim 24, Hack et al. teaches a display panel according to claim 1, wherein two adjacent pixel zones of the plurality of pixel zones share one of the plurality of first color LEDs, (Figures 39 & 40 Labelled B).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
s 3, 4, 6, 7, 9, 11-23, and 25 are would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

10.	The prior art teaches the claimed matter in the rejections above, but is silent with respect to the above teachings in combination with wherein a wavelength of the plurality of first color LEDs is greater than a wavelength of the plurality of second color LEDs; wherein an area of the first light emitting surface exposed by the shading layer is the same as an area of the second light emitting surface exposed by the shading layer; wherein an area of the third light emitting surface exposed by the shading layer is the same as an area of the first light emitting surface exposed by the shading layer, or an area of the third light emitting surface exposed by the shading layer is the same as an area of the second light emitting surface exposed by the shading layer; wherein an area of the first light emitting surface exposed by the shading layer, an area of the second light emitting surface exposed by the shading layer and an area of the third light emitting surface exposed by the shading layer are the same; wherein a wavelength of the first color LEDs is greater than a wavelength of the second color LEDs, and the wavelength of the second color LEDs is greater than a wavelength of the third color LEDs; wherein a wavelength of the first color LEDs is greater than a wavelength of the second color LEDs; wherein the shading layer comprises a plurality of openings corresponding to the plurality of pixel zones, and each of the plurality of openings expose part of the first light emitting surface of each of the plurality of first color LEDs and the second light emitting surface of each of the plurality of second color LEDs; wherein a maximum width of the first light emitting surface and a maximum width of the second light emitting surface are respectively 10 micrometers to 150 micrometers; wherein a ratio of the shading layer in each of the plurality of pixel zones is larger than the first light emitting surface, the second light emitting surface or the third light emitting surface in each of the plurality of pixel zones; wherein a ratio of the shading layer in each of the plurality of pixel zones is larger than the sum of the first light emitting surface, the second light emitting surface and the third light emitting surface in each of the plurality of pixel zones; wherein a ratio of the shading layer in each of the plurality of pixel zones is greater than or equal to 50%; wherein an arrangement direction of the plurality of first color LEDs is different from an arrangement direction of the plurality of second color LEDs; and/or wherein a distance between two adjacent first color LEDs is less than a distance between two adjacent second color LEDs.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR A MANDALA whose telephone number is (571)272-1918.  The examiner can normally be reached on M-Th 8-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        9/21/21